HARALSON, J.
1. Jt is made very plainly to appear in evidence, that Thomas Vick, the husband of Harriet E. Vick, the appellant, was the agent of his wife, so far as she"was related to it, in this whole transaction, and was cognizant of all facts connected with the case, and acted for her and in her behalf in acquiring whatever rights or interests she claims in the property in question, or growing out of it. Having acquired a title to lots 8 and 9 from his vendor, Beverly, the appellee, on the 18th of September, 1888, conveyed a half interest in lots 9 and 10 to Mrs. Graham. The deed under which Beverly held the lots is alleged by appellant to have been fraudulently procured to be taken in his own name, when it should have been taken in his own name and in the name of Thomas Vick. A mistake was made by Beverly in conveying to Mrs. Graham lot 10, instead of lot 8. This mistake was corrected by a subsequent conveyance executed for the purpose by him to Mrs. Graham, of date October 18, 1889, and duly recorded December 23, 1889. By these transactions, on face of the titles, Mrs. Graham and Beverly were owners, each of an undivided half interest in said lots, with Thomas Vick claiming that he was the equitable owner of an undivided half interest in them, of the legal title to which he had been deprived by said Beverly. He also claimed compensation for the improvements that had been put upon said lots by his labor, and materials furnished by him. This whole controversy between Beverly and Thomas Vick was submitted to arbitration, and on the 24th of April, 1889, the arbitrators awarded said Vick a judgment for $438.53 against Beverly, which was to be in full for his interest in the land, and all labor, materials and improvements made by him thereon. This award not having been paid by Beverly, was returned into the • circuit court of the county of Clarke, on the 15th June, 1889, and entered of record, on which an execution was issued by the clerk, on the 13th November, 1889, after the deed from Beverly to Mrs. Graham had been corrected, and was ]evied on said lots ; and on December 23d, 1889, Mrs. Harriet Vick, the appellant, became the purchaser for the sum of $500, and received a deed from the sheriff, conveying to her all the right, title and interest of complainant in said lots. On the date of this purchase — December 23d, 1889 — the deed of October *46218tli, 1889, correcting the mistake in said former conveyance by Beverly to Mrs. Graham as to lot 8, was filed for record in the probate court. Mrs. Vick’s contention is, that the deed to Mrs. Graham was not founded on a present consideration, was not recorded until Vick obtained his' award ; that he was a judgment creditor without notice, and that said deed was in fact made as a mortgage to secure the payment of a debt, which was afterwards paid. The chancellor very correctly held, that under the facts of the case, Mrs. Vick -became the pwner under her deed from the sheriff of an undivided half interest only in said lots, with Mrs. Graham as the owner of the other undivided half interest, as will more fully appear.
On the 7th October, 1889, Mrs. Graham and her husband sold and conveyed her interest in said lots 8 and 9 to W. W. Cammack, for the recited consideration of $375, which the evidence tends to show was real and for cash, and that on the 20th May, 1890, Cammack and wife conveyed their half interest to Beverly, the complainant. There was proof introduced, tending to show that Cammack made the purchase from Mrs. Graham for Beverly, but this Beverly deposed was not true, and the other proof is not sufficient to establish it as a fact over his denial.
On December 9, 1889, Win. Johnson recovered a judgment against Beverly in a justice’s court for $41.96 and costs. On June 9th, 1890, an execution was issued on this judgment and levied on the lots in question, which levy was returned to the circuit court; and on the 15th April, 1891, an order of sale of said lots was made in said court, under which order, on June 15th, 1891, the lots were sold as the property of Beverly, and the plaintiff in execution, Johnson, became the purchaser for the sum of $13.30, and on the same day the lands were conveyed to him. The proof shows, that Thos. Vick and his wife were then, and continued thereafter to remain, in possession of the property, and on November 21, 1891, Johnson and wife conveyed his interest in the lots to Mrs. Vick for $65. There was no occasion to demand possession of complainant and for him to have yielded it to Johnson, in order to assert his right of redemption — for he was not in possession ; but Mrs. Vick was. The defendants, Mr. and Mrs. Vick, say in their *463answer, that they were in possession of the lots, when they were sold under the Johnson execution, and that the latter bought Johnson’s judgment, not because she knew or believed he acquired any interest in said lots by his purchase at said sale under venditioni exponas, but to relieve herself from annoyance or any cloud on title ; and she denies that Johnson acquired anything by his said purchase. She denies also, that complainant, Beverly, has any interest in the property sought to be sold for partition,, and admits that the lots cannot be partitioned in kind between the joint owners. She does not set up or claim in her answer, that she held or claimed the Johnson judgment of $65 as a lawful charge on the lots, necessary to be paid by the complainant in his offer to redeem the property.
It is proper to add just here, that Beverly swore, that in the earlier part of 1889, he notified Thos. E. Vick that he had sold a half.interest in the lots to Mrs. Graham, who afterwards conveyed to Cammack; and said Vick, in his testimony, shows that in 1890, and up to February 1st, 1891, he was in possession of a half interest in said property as agent for his wife, and claimed no greater interest than that for her ; that Beverly at’ that time, was in possession of the other half interest, by his tenant, Jones, and not till Jones left, about the 1st of February, 1891, did he, Vick, take and hold exclusive possession of the entire property. He also states, that in 1890, as agent for his wife, he rented a half interest in the property to one Tabb, and he thought at the time, that Cammack owned the other half interest, and recognized his ownership of it, though, as he states, he found out afterwards that Cammack did not own such interest. This evidence is satisfactory to show, that at neither of his wife’s purchases — the one on the 23d December, 1889, under the judgment of award against Beverly in favor of her husband, and the other under the Johnson judgment, June 15th, 1889 — was Mrs. Vick and her husband ignorant and had no notice of the Graham and Cammack purchases, but it tends to show, without conflict, that they knew the source and current of the title, and that Mrs. Vick claimed only a half interest in the property, up to February 1st, 1891. And, as for the acquisition of any title, or right of possession since then, other than under the Johnson pur*464chase, she has submitted no evidence. The interest she purchased under that judgment is subject, certainly, to redemption ; and she was not a bona fide purchaser without notice of the rights of Cammack, and of complainant under him.
2. The bill alleges that on the 29th February, 1892, complainant through his agent, Thos. W. Davis, tendered to Mrs. Vick the sum of $13.30, the amount of the purchase money paid by said Johnson at the sheriff’s sale for said property, with 10 per cent, per annum thereon, from the date of said purchase to the date of the tender, together with all lawful charges thereon; that he tendered her $60, which was more than sufficient to cover all claims, including taxes, and demanded that he be allowed to redeem from her as the purchaser of complainant’s interest in said real estate, under the Johnson judgment, which tender she refused and still refuses to accept and refuses to allow complainant to redeem, and he offers in his bill the same tender he made to her. The evidence of Davis, examined by complainant, who was procured by him to make the tender, is full in proof of the tender as alleged, and the refusal of defendant to accept it. The defendant denies that any tender was made to her at all by Davis. She admits, however, that Davis stated the day he came to her house, that Beverly sent him there with some money to get a deed that she got from Mr. Johnson. Tabb swears, that he saw Davis go to Vick’s house, about the time the tender is said to have been made, and that Mr. Vick told him that a tender had been made to him for the redemption of the property, but that the amount was not enough, and that he wanted $600 before he would give up the property. It appeared that he claimed that Beverly owed him about this sum. Fie, with his wife, was in possession, and as has been stated, he was managing and controlling the property for her. As has been shown also, he and his wife both denied that Johnson acquired any title by his XDurchase to be redeemed, and repudiated any interest of complainant in the property which would entitle him to redeem.
3. Under this state of proof, the chancellor decided that the evidence was satisfactory to establish the tender, and it does not appear to us that the ruling, under all the evidence, was erroneous. The evidence is also *465satisfactory to show, that the defendant would not have accepted the tender, if made. The chancellor decreed that complainant was entitled to redeem, that he and Mrs. Vick each owned a half undivided interest, and that the property, which was not susceptible of division in kind, be sold for division between them, and that an account for the reasonable rents of the property from the date of the tender be taken, stated and reported by the register. In this, it seems there was no error. The complainant having complied with the terms of the statute, has shown a right of redemption which a court of equity may enforce. — Moore v. Gore, 35 Ala. 701; Stocks v. Young, 67 Ala. 343. It is contended, that the jurisdiction of the court cannot be exercised in this case, since a question of adverse title resting upon disputed facts is involved. But we hold, that a purchaser, as here, at execution sale does not acquire a title adverse to defendant in execution, who offers to redeem on a compliance with the statute giving the right, so as to defeat the jurisdiction of an equity court to determine the question of Ms right of redemption under the statute. The only obstruction to the right of redemption interposed by the defendant grows out of the alleged want of a proper tender by complainant and other defenses purely equitable, which were competent, as we have said, to be adjudicated and settled by the chancery court — which having acquired jurisdiction for redemption will proceed to a decree of partition. — Kilgore v. Kilgore, 103 Ala. 614. We find no error in the decree of the court below, and it is affirmed.